Citation Nr: 0415887	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  97-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher evaluation for a low back 
disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active duty from June 1966 to June 1968, and 
continuous service in the Active Guard Reserve (AGR) from 
March 1980 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO decision of November 1996 which denied 
service connection for hypertension.  The RO also granted 
service connection and a 20 percent rating for a low back 
disability, and the veteran appealed for a higher rating for 
this condition.  The case was remanded by the Board in May 
1998 and December 2000.  In a January 2004 decision, the RO 
increased the low back disability rating to 40 percent.


FINDINGS OF FACT

1.  Hypertension had its onset while the veteran was in 
active AGR service.

2.  From September 1, 1996 through November 30, 2003, the 
veteran service-connected low back disorder was manifested by 
no more than moderate limitation of motion, without evidence 
of neurologic involvement, listing of the spine, spasms, 
flare-ups, or incapacitating episodes.  

3.  Beginning December 1, 2003, the veteran service-connected 
low back disorder has been manifested by no more than severe 
limitation of motion, occasional pain radiating in the left 
lower extremity, without definite evidence of a radicular 
component, muscle spasms, guarding, flare-ups, ankylosis, or 
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a low back disability rating in excess 
of 20 percent for the period from September 1, 1996 to 
November 30, 2003, and in excess of 40 percent for the period 
since December 1, 2003, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 68 Fed. Reg. 51454 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, rating decisions, the statement of 
the case, supplemental statements of the case, and Board 
remands, the veteran has been informed of the evidence 
necessary to substantiate his claims, of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been conducted.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I.  Service connection for hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.  

For the reserve component of the Armed Forces, including the 
AGR, the term active duty includes full-time duty in the 
Armed Forces, other than for training purposes.  38 U.S.C.A. 
§ 101 (21), (22), (27).  

On the entrance examination in February 1980, the veteran 
reported that he was in good health and on no medications.  
He reported a history of "high or low blood pressure."  No 
further details were noted, and blood pressure on admission 
was 132/86.  

Records from the Clarke County Medical Clinic dated from July 
1978 to September 1979, and from March 1981 to June 1982, 
first show an elevated blood pressure in March 1981, when 
blood pressures of 162/92 and 178/97 were recorded.  He 
reported nose bleeds and syncope.  

In July 1983, the veteran was hospitalized in Lucas County 
Memorial Hospital for evaluation of chest pain and numbness 
in the left arm.  The veteran said he had a history of 
hypertension, and had been off medication for approximately 
one year.  Regarding his history, the veteran said he had had 
headaches recently, associated with elevated blood pressure.  
He reported a history of hypertension since 1967, and said he 
had received therapy for it in the past.  He had not taken 
any medication for the past year.  The admission diagnoses 
included hypertension, uncontrolled, and he was started on 
medication for hypertension.  The pertinent discharge 
diagnosis was hypertension by history.  He was discharged on 
medication for his hypertension.  

On a quadrennial examination in January 1985, the veteran 
said he was on medication for high blood pressure.  He said 
he had been hospitalized in July 1983 to get him on 
medication for blood pressure.  Subsequent medical records 
show the veteran's continued treatment for hypertension with 
medication.  

On the military retirement examination in July 1996, the 
veteran reported a history of medication for hypertension 
since 1981.  His blood pressure on the examination was 
133/80.  

On a VA examination in October 1996, blood pressure readings 
of 140/87, 138/80, and 136/88 were obtained.  It was noted 
that his medication Calan appeared to be controlling the 
hypertension which was first diagnosed in 1981.  The 
diagnosis was hypertension, well-controlled with medication.  

On a VA examination in April 1999, the veteran said that he 
was diagnosed with hypertension in 1981.  He said he had been 
found passed out in the shower and had a nosebleed, and that 
he had been on therapy since March 1981.  Blood pressure 
readings on the examination were 160/90, 156/90, and 152/90.  
The examiner concluded that the veteran had essential 
hypertension which had its onset at the time he was serving 
in the AGR.  

The veteran contends that although he had an instances of 
isolated, slightly elevated blood pressure readings prior to 
1981, the first time hypertension was diagnosed was in March 
1981 during full-time AGR service.  

Although the veteran noted a history of "high or low blood 
pressure" on his entrance examination in February 1980, his 
blood pressure was normal at that time, and no mention of a 
diagnosis of hypertension was noted.  No further details 
regarding his history were reported at that time.  Since the 
only record of abnormal blood pressure consisted of the 
veteran's having checked a box on a medical history form, 
with no additional medical comment, such as a diagnosis, 
noted, and normal blood pressure at that time, it cannot be 
said that chronic hypertension preexisted service.  

The first abnormal blood pressure readings of record were 
obtained in March 1981, and hypertension as a clinical 
diagnosi, was first noted during the 1983 hospitalization.  
The VA examiner, in April 1999, concluded, after a review of 
the claims file, that the onset of the veteran's hypertension 
was in 1981, when he was in active AGR service.  

In light of the foregoing, the Board concludes that 
hypertension had its onset while the veteran was in active 
AGR service, and, accordingly service connection for 
hypertension is warranted.  The benefit-of-the-doubt rule has 
been applied in making this decision.  38 U.S.C.A. § 5107(b). 

II. Higher rating for low back disability 

The present appeal ensues from the rating assigned in the 
initial grant of service connection for a low back 
disability, and "staged ratings" of 20 percent for the 
period from September 1, 1996 (date following discharge from 
service) to November 30, 2003, and a 40 percent rating for 
the period from December 1, 2003 (date of a VA examination) 
to the present are currently in effect.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  

Post-service treatment records do not show any treatment for 
flare-ups or findings pertaining to his low back disability.

On a VA examination in October 1996, it was noted that a 
magnetic resonance imaging (MRI) scan in September 1994 had 
shown mild degenerative disc disease at L4-5.  X-rays in July 
1994 had shown early changes of lumbar spondylosis with mild 
disc space narrowing.  On examination, the veteran had no 
fixed deformity.  He had pain in the muscles of the lumbar 
spine.  Forward flexion was to 80 degrees; backward extension 
to 15 degrees; left lateral flexion to 20 degrees, and right 
lateral flexion to 10 degrees.  There was objective evidence 
of pain on lateral motion.  There were no signs of any 
neurologic involvement.  X-rays were normal.  The diagnosis 
was mild degenerative disc disease at L4-5, with minimal 
posterior disc bulge, with no evidence of spinal stenosis, or 
neurologic involvement.  

On a VA examination in December 1998, the veteran said he had 
pain in his back, which was tolerable as long as he was 
careful with lifting.  He could walk for 45 minutes until 
stopped by pain; could sit for one hour; could climb stairs 
with some pain; and could not work on a ladder.  He had not 
lost time from work.  On examination, flexion was to 60 
degrees, side bending to 25 degrees, bilaterally, and 
extension was 0 degrees.  He was able to heel and toe walk 
well.  The examiner noted that the ranges of motion 
represented his end points due to onset of pain.  X-rays 
showed an increase in the normal lordotic curve.  The 
examiner said that in view of the veteran's large build and 
abdomen, acceptable range of motion would be 75-80 degrees of 
flexion, side bending of 35 to 40 degrees, and 15-20 degrees 
of extension.  The extremes of the ranges represented his 
point of pain, and the points of pain prevented strong 
movement, excessive demands of strength or coordination on 
the veteran's low back, at the point of pain.  He had not 
described loss of time from work, excessive medical needs, or 
diagnostic procedures.  He had established a protective 
course of action in daily life to avoid excessive use and 
flare-ups.  His condition was not severe or pronounced.  He 
did not demonstrate listing of the while spine to the 
opposite side.  The ranges of motion were compatible the 
degenerative discopathy, although degenerative changes in the 
joints or facets were not clearly appreciated.  The 
impression was degenerative discopathy, L5-S1; by record, 
degenerative discopathy, L4-5; very early right sacroiliitis; 
and congenital variation of the spinous process of S1.  

On a VA examination in December 2003, the veteran said he had 
fairly dull, constant low back pain which occasionally 
radiated into the left hip.  He had not had to have bed rest 
or treatment by a physician in the past 12 months.  On 
examination, flexion was to 30 degrees, extension to 10 
degrees, and lateral bending to the right was 10 degrees and 
20 degrees on the left.  Straight leg raising did not elicit 
radiation of pain.  There was tenderness in the left sacral 
iliac joint.  Strength was 5+/5+ in the lower extremities.  
The impression was that he had chronic low back pain with 
some radiation in the left upper leg, although there was no 
definite evidence of a radicular component.  The examiner 
thought a large component of the problem was from sacroiliac 
joint dysfunction.  

In an addendum, the examiner said he would classify the 
degenerative disc disease a mild to moderate.  He noted it 
was difficult to separate sacroiliac from other 
manifestations lumbar disc disease, but that both the 
sacroiliac joint and lumbosacral spine problems were part of 
the same process.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 20 
percent when moderate and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5292.

For lumbosacral strain, muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is warranted.  Severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating is the maximum schedular evaluation available 
under these diagnostic codes.  

Moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, is rated 40 percent.  A 60 percent rating requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since this 
rating code contemplates limitation of motion, a separate 
rating would not be warranted.  VAOPGCPREC 36-97 (Dec. 1997).  

Prior to December 2003, the veteran did not have symptoms 
warranting a rating in excess of 20 percent under any of 
these potentially applicable diagnostic codes.  The VA 
examination in 1996 showed mild limitation of motion, and the 
degenerative disc disease was characterized as mild, with no 
evidence of neurologic involvement.  On examination in 1998, 
limitation of motion was no more than moderate, and he did 
not demonstrate listing of the whole spine to the opposite 
side.  The examiner noted that his condition was not severe 
or pronounced.  No spasms were demonstrated, nor were flare-
ups shown.  Medical records do not show treatment for his 
back disability.

The veteran was assigned a 40 percent rating effective 
December 1, 2003; under the old criteria, a 40 percent rating 
is the maximum schedular evaluation available based on 
limitation of motion or lumbosacral strain.  The evidence 
fails to show the veteran has more than severe (40 percent) 
intervertebral disc syndrome of the low back, under the old 
criteria.  On the VA examination in December 2003, the only 
findings related to sciatic neuropathy were tenderness in the 
left sacral iliac joint, and some radiation of pain into the 
left upper leg, without definite evidence of a radicular 
component.  Thus a rating higher than 40 percent is not 
warranted under the old criteria.

The new rating criteria, effective September 26, 2003, 
provide a general rating formula for diseases and injuries 
of the spine.  Under this formula, a 20 percent rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  (68 Fed. 
Reg. 51454 (2003)).  Any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  Id., Note 1.  

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002 (67 Fed. Reg. 54345-
54349 (2002)), and September 26, 2003 (68 Fed.Reg. 51454 
(2003)).  Under the new criteria, intervertebral disc 
syndrome is rated based on separate manifestations, combined 
under 38 C.F.R. § 4.25, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (68 
Fed.Reg. 51454 (2003)).  

Under the new criteria, the veteran's symptoms did not even 
meet those for a 20 percent prior to December 1, 2003.  
Examinations in 1996 and 1998 showed forward flexion of the 
thoracolumbar spine was greater than 30 degrees, there was no 
muscle spasm or guarding, and the lordotic curve was slightly 
increased, not reversed.  No signs of neurologic involvement, 
which could be separately rated, were shown, nor were there 
any incapacitating episodes.  The veteran did not require 
medical treatment for his back.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (68 Fed. Reg. 51454 (2003)).  
Therefore, a rating in excess of 20 percent was not warranted 
prior to December 1, 2003.  

The veteran's rating was increased to 40 percent effective 
the date of a VA examination on December 1, 2003, based on 
limitation of forward flexion to 30 degrees.  Under the 
general formula, a higher rating of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
veteran does not have ankylosis, favorable or unfavorable.  
Moreover, this examination did not show muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, criteria for a 20 percent rating.  His 
occasional radiation of some pain in the left upper leg, 
without definite evidence of a radicular component, does not 
warrant a separate evaluation based on neurological 
manifestations.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8620, 8720.  Although forward flexion was only to 30 
degrees, the examiner characterized the disability as mild to 
moderate.  He did not have any incapacitating episodes in the 
previous year.  Therefore, under the new criteria, 
manifestations in excess of those contemplated by a 40 
percent rating have not been shown.  

The evidence does not show pain on use or during flare-ups 
which results in such additional functional impairment as to 
warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) 

Under either the new or the old criteria, the manifestations 
of the veteran's low back disability did not exceed the 
criteria for a 20 percent rating prior to December 1, 2003.  
Beginning that date, low back symptomatology supportive of a 
rating in excess of 40 percent has not been shown.  There are 
no distinct periods of time, since the effective date of 
service connection, during which the low back disability 
would warrant a higher rating than assigned.  See Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim for a higher rating for a low back disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for hypertension is granted.  

A higher evaluation for a low back disability is denied.  


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



